DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “… receiving task schedules from lighting apparatuses in the network of lighting apparatuses; - determining, based on the task schedules, an amount of computational resources available from the lighting apparatuses; - determining an occupancy pattern of a room illuminated by at least one lighting apparatus in the network of lighting apparatuses; - identifying a subgroup of lighting apparatuses n the network of lighting apparatuses that have available computational resources, wherein identifying the subgroup of lighting apparatuses is at least partially based on the occupancy pattern of the room; and - distributing the computational task to the subgroup of lighting apparatuses in the network of lighting apparatuses” (claim 1) or “…receiving, from a lighting apparatus in a network of connected lighting apparatuses, charge data that indicates a battery charge level of the lighting apparatus; identifying, at least partially based on the charge data received from the lighting apparatus, a subgroup of lighting apparatuses to perform a computational task; parsing the computational task into subtasks to be performed by the subgroup of individual lighting apparatuses; and transmitting, to the subgroup of individual lighting apparatuses, data corresponding to the subtasks” (claim 10). The remaining claims 2-5 and 11-15 are allowed by . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hussel et al., Pub. No. 2022/0070982; Roberts, Pub. No. 2019/0242539.

                                                  Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844